 


109 HRES 693 IH: Expressing the sense of the House of Representatives with respect to childhood stroke.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 693 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Owens, Mr. Grijalva, Mrs. Christensen, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to childhood stroke. 
 
 
Whereas each year stroke occurs in 10 out of 4,000 newborns and in 6 out of 100,000 children, and stroke can occur before birth; 
Whereas 12 percent of children who experience a stroke die as a result; 
Whereas over half of the children who have a stroke will have serious, long-term neurological disabilities, including hemiplegia (paralysis of one side of the body), seizures, speech and vision problems, and learning difficulties, and may require ongoing physical therapy and surgeries; 
Whereas the permanent health concerns and treatments resulting from childhood stroke result in a heavy financial and emotional toll on the child, the family, and society; 
Whereas very little is known about the cause, treatment, and prevention of childhood stroke; 
Whereas only through medical research can effective treatment and prevention strategies for childhood stroke be identified and developed; 
Whereas an early diagnosis and commencement of treatment of childhood stroke greatly improves chances for recovery and prevention of recurrence; and 
Whereas it would be appropriate to observe May 7, 2006, as Childhood Stroke Awareness Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of a Childhood Stroke Awareness Day; and 
(2)urges the people of the United States to support the efforts, programs, services, and advocacy of the Children's Hemiplegia and Stroke Association to enhance public awareness of childhood stroke. 
 
